Citation Nr: 9935625	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 40 percent for a seizure 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1965 to March 1966 and from March 10 to March 19, 1965.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The 
appeal was denied by the Board in a decision of May 1998.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion of the parties, the Court entered 
a March 1999 order vacating the Board's decision with respect 
to the veteran's claim for a rating in excess of 40 percent 
for a seizure disorder and remanded this claim to the Board 
for further action.


REMAND

In essence, the aforementioned joint motion of the parties 
states that the Board failed to adequately explain the 
reasons and bases for its decision denying a rating in excess 
of 40 percent for a seizure disorder.  

The record reflects that the most recent VA examination to 
determine the degree of severity of the veteran's seizure 
disorder was performed in October 1996.  The record contains 
no medical evidence pertaining to the frequency or severity 
of the veteran's seizures after October 1996.  The veteran 
contends that his seizure disorder has increased in severity 
since the October 1996 VA examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers who may possess additional 
records pertinent to his claim, to 
include any health care providers 
who have treated him for his seizure 
disorder since January 1996.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's seizure 
disorder.  Any indicated studies 
should be performed, and the 
examiner should elicit history from 
the veteran concerning the frequency 
and severity of his seizures.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinion, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue on appeal.  
The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



